DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art fails to disclose or suggest a dehydrated, unseparated amnion/chorion sheet containing less than about 5 µg hemoglobin per mg of dry mass of the sheet. 
The closest prior art, Horton et al., US Publication No. 2013/0136773 (cited on 892 dated 4/10/20, hereinafter Horton) discloses cleaning the placental membrane “of residual bath, plac[ing] in a bath of sterile solution” and subsequently, “rins[ing] to remove any remaining blood clots, and if desired, rins[ing] further in an antibiotic rinse”. Horton provides no further guidance as to the washing steps which are performed. Horton also fails to disclose the hemoglobin content in the resultant amnion/chorion graft. 
The prior art is as a whole is likewise silent as to hemoglobin content in amnion/chorion sheets. As detailed in the affidavit of inventor Dr. Sarah Griffiths dated 10/18/21, the claimed hemoglobin content levels cannot be achieved by the limited washing protocols disclosed in the prior art, such as Horton; to achieve the recited hemoglobin levels requires a multi-step, multi-day washing protocol. Therefore, the prior art fails to disclose or suggest a dehydrated, perforated, unseparated amnion/chorion sheet containing less than about 5 µg hemoglobin per mg of dry mass of the sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-3, 9-11, 15, 24, 63, 65, 69, 72-73, and 75-80 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414.  The examiner can normally be reached on Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARA D JOHNSON/Primary Examiner, Art Unit 1632